Title: Abigail Adams to Elizabeth Ellery Dana, 20 June 1784
From: Adams, Abigail
To: Dana, Elizabeth Ellery





 ante 20 June 1784
 



Little my Dear Mrs. Dana did I think I should leave America without seeing you, but a slow fever, your absence and now a thousand thousand cares are like to deprive me of that pleasure. I must therefore submit to biding you adieu in this way. I am going to embark very soon upon the mighty waters. Never did I think I could have been persuaded to such an undertakeing unaccompanied with Husband son or some near connection, but thus it is. Hope that springs Eternal in the Humane Breast, I pray may in some early day realize to me the promised blessing. You know the joy of meeting the long absent partner of your Heart without the personal dangers to which Your Friend may be exposed in search of that happiness. May your Seperations in future be of short duration and your happiness be as large as your wishes. Make my Respectfull Regards to Mr. Dana and tell him I was much dissapointed in not seeing him at Braintree. Let me hear of your welfare, and recollect that the daughter; is bethrothed and that She must be called Harriet. Make my Compliments to Your Brother and Sister, and accept my dear Madam the affectionate Regard of Your Friend

A Adams

